Exhibit 10.2

Great Basin Scientific, Inc.

2441 South 3850 West

Salt Lake City, Utah 84120

Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with Great Basin
Scientific, Inc., a Delaware corporation (the “Company”) as follows:

1. This Subscription Agreement, including the Terms and Conditions For Purchase
of Securities attached hereto as Annex I (collectively, (this “Agreement”) is
made as of the date set forth below between the Company and the Investor.

2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 3,160,000 Units (the “Units”) consisting of (i) 3,160,000
authorized but unissued shares of common stock, par value $0.0001 per share (the
“Common Stock”), of the Company (the “Shares”) and (ii) 3,160,000 Series G
Warrants (the “Warrants”) to purchase an aggregate of up to 3,160,000 authorized
but unissued shares of Common Stock (the “Warrant Shares”). Each Unit will
consist of one Share and one Warrant. The Units, the Shares and the Warrants are
collectively referred to as the “Securities.” The purchase price per Unit shall
be $1.90 (the “Unit Purchase Price”). The Units will not be separately issued or
certificated and the Securities shall be immediately separable and transferable
upon issuance. The form of the Warrant is attached hereto as Exhibit B.

3. The offering and sale of the Securities (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-1, File No.
333-211334 (including any additional registration statement filed with respect
thereto pursuant to Rule 462(b) under the Securities Act (as defined below) the
“Registration Statement”) filed by the Company with the Securities and Exchange
Commission (the “Commission”) (including the prospectus contained therein (the
“Prospectus”) and (2) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended
(the “Securities Act”)), that have been or will be filed with the Commission and
delivered to the Investor on or prior to the date hereof (the “Issuer Free
Writing Prospectus”), containing certain supplemental information regarding the
Securities, the terms of the Offering and the Company.

4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Securities set
forth below for the aggregate Purchase Price set forth below. The Securities
shall be purchased pursuant to the Terms and Conditions for Purchase of
Securities attached hereto as Annex I and incorporated herein by this reference
as if fully set forth herein. The Investor acknowledges that the Offering is not
being underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus and that there is no minimum offering amount.



--------------------------------------------------------------------------------

5. The manner of settlement of the Securities purchased by the Investor shall be
determined by such Investor as follows (check one):

a. The Shares shall be settled as follows:

 

¨ A. Delivery by crediting the account of the Investor’s prime broker (as
specified by such Investor on Exhibit A annexed hereto) with the Depository
Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”)
system, whereby Investor’s prime broker shall initiate a DWAC transaction on the
Closing Date using its DTC participant identification number, and released by
the Company’s transfer agent (the “Transfer Agent”), at the Company’s direction.
NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

  (I) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT
TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

  (II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SECURITIES BEING PURCHASED BY THE INVESTOR TO THE
FOLLOWING ACCOUNT:

To be separately provided to the Investor

—OR—

 

¨ B. Delivery versus payment (“DVP”) through DTC (i.e., on the Closing Date, the
Company shall issue such Shares registered in the Investor’s name and address as
set forth below and released by the Transfer Agent directly to the account(s) at
Roth Capital Partners, LLC (“Roth”) identified by the Investor; upon receipt of
such Shares, Roth shall promptly electronically deliver such Shares to the
Investor, and simultaneously therewith payment shall be made by Roth by wire
transfer to the Company). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION
OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

  (III) NOTIFY ROTH OF THE ACCOUNT OR ACCOUNTS AT ROTH TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY SUCH INVESTOR, AND

 

  (IV) CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT ROTH TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE
AGGREGATE PURCHASE PRICE FOR THE SECURITIES BEING PURCHASED BY THE INVESTOR.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN



--------------------------------------------------------------------------------

A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE
FOR THE SECURITIES OR DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A
TIMELY MANNER, THE SECURITIES MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR
THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.

6. The executed Warrants shall be delivered to the Investor by mail, registered
in such names and sent to such address as specified by the Investor below.

7. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or
an Associated Person (as such term is defined under the FINRA’s NASD Membership
and Registration Rules Section 1011) as of the Closing, and (c) neither the
Investor nor any group of Investors (as identified in a public filing made with
the Commission) of which the Investor is a part in connection with the Offering,
acquired, or obtained the right to acquire, 20% or more of the Common Stock (or
securities convertible into or exercisable for Common Stock) or the voting power
of the Company on a post-transaction basis. Exceptions:

 

 

 

(If no exceptions, write “none.” If left blank, response will be deemed 
to be “none.”)

8. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Prospectus, dated May     , 2016, which is a part of the
Company’s Registration Statement, the documents incorporated by reference
therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Securities Act, including a free writing prospectus and oral communications.

9. No offer by the Investor to buy Securities will be accepted and no part of
the Purchase Price will be delivered to the Company until the Investor has
received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or Roth on behalf of the Company) sending (orally, in writing or by
electronic mail) notice of its acceptance of such offer. An indication
of interest will involve no obligation or commitment of any kind until the
Investor has been delivered the Offering Information and this Agreement is
accepted and countersigned by or on behalf of the Company.

10. The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof are the material pricing terms of the Offering.



--------------------------------------------------------------------------------

Number of Units:             

Purchase Price per Unit: $        

Aggregate Purchase Price: $        

Investor’s percentage daily trading volume restriction referenced in Section 17:
    %

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: May     , 2016

 

INVESTOR

 

By:  

 

Print Name:  

 

Title:  

 

Address:  

 

 

 

Agreed and Accepted

this      day of May, 2016:

GREAT BASIN SCIENTIFIC, INC. By:  

 

  Title:



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

1. Authorization and Sale of the Securities. Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Securities.

2. Agreement to Sell and Purchase the Securities; Placement Agent.

2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Securities set forth on the last page
of the Agreement to which these Terms and Conditions for Purchase of Securities
are attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (or, alternatively, sell
Securities pursuant to the Prospectus without any Subscription Agreement) (the
“Other Investors”) and expects to complete sales of Securities to them. The
Investor and the Other Investors are hereinafter sometimes collectively referred
to as the “Investors,” and this Agreement and the Subscription Agreements
executed by the Other Investors are hereinafter sometimes collectively referred
to as the “Agreements.”

2.3 Investor acknowledges that the Company has agreed to pay Roth Capital
Partners, LLC (the “Placement Agent” or “Roth”) a fee (the “Placement Fee”) and
to reimburse the Placement Agent for certain expenses in respect of the sale of
the Securities to the Investor.

2.4 The Company has entered into a Placement Agent Agreement, dated the date
hereof, (the “Placement Agreement”), with the Placement Agent that contains
representations, warranties, covenants and agreements of the Company that may be
relied upon by the Investor, which shall be a third party beneficiary thereof.
The Company confirms that neither it nor any other person acting on its behalf
has provided the Investor or their agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information, except as will be disclosed in the Prospectus and/or in the
Company’s Form 8-K to be filed with the Commission in connection with the
Offering. The Company understands and confirms that the Investor will rely on
the foregoing representations in effecting transactions in securities of the
Company.

3. Closings and Delivery of the Securities and Funds.

3.1 Closing. The completion of the purchase and sale of the Securities (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-l
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) if applicable, the Company shall cause the Company’s
transfer agent (“Transfer Agent”), to deliver to the Investor the number of
Shares included in the Units set forth on the Signature Page registered in the
name of the Investor or, if so indicated on the Investor Questionnaire attached
hereto as Exhibit A, in the name of a nominee designated by the Investor, (b)
the Company shall cause to be delivered to the Investor,



--------------------------------------------------------------------------------

a Warrant for the number of Warrant Shares included in the Units set forth on
the Signature Page, and (c) the aggregate purchase price for the Securities
being purchased by the Investor will be delivered by or on behalf of the
Investor to the Company.

3.2 Conditions to the Obligations of the Parties.

3.3 (a) Conditions to the Company’s Obligations. The Company’s obligation to
issue and sell the Securities to the Investor shall be subject to: (i) the
receipt by the Company of the purchase price for the Securities being purchased
hereunder as set forth on the Signature Page and (ii) the accuracy of the
representations and warranties made by the Investor and the fulfillment of those
undertakings of the Investor to be fulfilled prior to the Closing Date.

3.4 (b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Securities will be subject to the accuracy of the representations
and warranties made by the Company and the fulfillment of those undertakings of
the Company to be fulfilled prior to the Closing Date, including without
limitation, those contained in the Placement Agreement, and to the condition
that the Placement Agent shall not have: (a) terminated the Placement Agreement
pursuant to the terms thereof or (b) determined that the conditions to the
closing in the Placement Agreement have not been satisfied. The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the Securities that they have agreed to purchase from the
Company. The Investor understands and agrees that, in the event that the
Placement Agent in its sole discretion determines that the conditions to closing
in the Placement Agreement have not been satisfied or if the Placement Agreement
may be terminated for any other reason permitted by such Placement Agreement,
then the Placement Agent may, but shall not be obligated to, terminate such
Agreement, which shall have the effect of terminating this Subscription
Agreement pursuant to Section 14 below. In addition, the Investor’s obligation
to purchase the Securities will be subject to the condition that NASDAQ
determine that the Offering qualifies as a “public offering” pursuant to NASDAQ
Marketplace Rule 5635(d) and NASDAQ Interpretation IM-5635-3.

3.5 Delivery of Funds.

a. Payment for the Securities shall be made as follows:

(a) DWAC Delivery. If the Investor elects to settle the Shares purchased by such
Investor through DTC’s Deposit/Withdrawal at Custodian (“DWAC”) delivery system,
no later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall remit by wire transfer the amount
of funds equal to the aggregate purchase price for the Securities being
purchased by the Investor to the following account designated by the Company:

To be separately provided to the Investor

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at the Placement Agent to be credited with
the Shares being purchased by the Investor have a minimum balance equal to the
aggregate purchase price for the Securities being purchased by the Investor.



--------------------------------------------------------------------------------

3.6 Delivery of Shares.

(a) DWAC Delivery. If the Investor elects to settle the Shares purchased by such
Investor, if applicable, through DTC’s DWAC delivery system, no later than one
(1) business day after the execution of this Agreement by the Investor and
the Company, the Investor shall direct the broker-dealer at which the account or
accounts to be credited with the Shares being purchased by such Investor are
maintained, which broker/dealer shall be a DTC participant, to set up a DWAC
instructing the Transfer Agent to credit such account or accounts with the
Shares. Such DWAC instruction shall indicate the settlement date for the deposit
of the Shares, which date shall be provided to the Investor by the Placement
Agent. Upon the closing of the Offering, the Company shall direct the Transfer
Agent to credit the Investor’s account or accounts with the Shares pursuant to
the information contained in the DWAC.

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor, if applicable,
by delivery versus payment through DTC, no later than one (1) business day after
the execution of this Agreement by the Investor and the Company, the Investor
shall notify the Placement Agent of the account or accounts at the Placement
Agent to be credited with the Shares being purchased by such Investor. On the
Closing Date, the Company shall deliver the Shares to the Investor through DTC
directly to the account(s) at the Placement Agent identified by Investor. Upon
receipt of such Shares, the Placement Agent shall promptly electronically
deliver such Shares to the Investor, and simultaneously therewith payment shall
be made by the Placement Agent by wire transfer to the Company.

4. Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in securities
presenting an investment decision like that involved in the purchase of the
Securities, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the
Closing Date and (c) in connection with its decision to purchase the Securities
set forth on the Signature Page, has received and is relying only upon the
Disclosure Package and the documents incorporated by reference therein and the
Offering Information.



--------------------------------------------------------------------------------

4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agent is not
authorized to make and has not made any representation, disclosure or use of any
information in connection with the issue, placement, purchase and sale of the
Securities, except as set forth or incorporated by reference in the Registration
Statement, Prospectus or any free writing prospectus.

4.3 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

4.4 The Investor understands that nothing in this Agreement, the Prospectus, the
Disclosure Package, the Offering Information or any other materials presented to
the Investor in connection with the purchase and sale of the Units constitutes
legal, tax or investment advice. The Investor has consulted such legal, tax and
investment advisors and made such investigation as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Units.
The Investor also understands that there is no established public trading market
for the Warrants, and that the Company does not expect such a market to develop.
In addition, the Company does not intend to apply for listing of the Warrants on
any securities exchange. The Investor understands that without an active trading
market, the liquidity of the Warrants will be limited.

4.5 The Investor will maintain the confidentiality of all information acquired
as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.

4.6 Since the time at which the Placement Agent first provided the material
pricing terms of the Offering, the Investor has not disclosed any material
pricing information regarding the Offering to any third parties (other than its
legal, accounting and other advisors) and has not engaged in any purchases or
sales of the securities of the Company (including, without limitation, any Short
Sales (as defined herein) involving the Company’s securities). The Investor
covenants that it will not engage in any purchases or sales of the securities of
the Company (including Short Sales) from the time the Investor received material
pricing information regarding the offering until the time that the transactions



--------------------------------------------------------------------------------

contemplated by this Agreement are publicly disclosed. The Investor agrees that
it will not use any of the Securities acquired pursuant to this Agreement to
cover any short position in the Common Stock if doing so would be in violation
of applicable securities laws. For purposes hereof, “Short Sales” include,
without limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and all
types of direct and indirect stock pledges, forward sales contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in Rule
16a-1(h) under the Exchange Act) and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker
dealers or foreign regulated brokers.

4.7 The Investor has been afforded, (i) the opportunity to ask such questions as
it has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the Offering and the merits and
risks of investing in the Securities; (ii) access to information about the
Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. The Investor acknowledges and agrees that neither Roth nor any
affiliate of Roth has provided such Investor with any information or advice with
respect to the Securities nor is such information or advice necessary or
desired. Neither Roth nor any of its affiliates has made or makes any
representation as to the Company or the quality of the Securities and Roth and
any of its affiliate may have acquired non-public information with respect to
the Company which such Investor agrees need not be provided to it. In connection
with the issuance of the Securities to such Investor, neither Roth nor any of
its affiliates has acted as a financial advisor or fiduciary to such Investor.

5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Securities
being purchased and the payment therefor. The Placement Agent shall be a third
party beneficiary with respect to the representations, warranties and agreements
of the Investor in Section 4 hereof.

6. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be delivered (a) if within the domestic United States
by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so
mailed, and (iv) if delivered by email attachment or facsimile number, upon the
date of transmission, and will be delivered and addressed as follows:

(a) if to the Company, to:

Great Basin Scientific, Inc.



--------------------------------------------------------------------------------

2441 South 3850 West

Salt Lake City, Utah 84120

Attention: Chief Financial Officer

Facsimile: (801) 990-1051

Email: jrona@gbscience.com

with a copy (which shall not constitute notice) to:

Dorsey & Whitney LLP

1400 Wewatta Street, Suite 400

Denver, Colorado 80202

Attention: Jason Brenkert

Fax: (303) 629-3450

(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and Investors holding at least 67%
in interest of the Securities at such time.

8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
(or the filing by the Company of an electronic version thereof with the
Commission).

12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus (or the filing by the Company of an electronic
version thereof with the Commission), shall constitute written confirmation of
the Company’s sale of the Securities to such Investor.

13. Press Release; Disclosure. The Company and the Investor agree that the
Company shall (a) prior to the opening of the financial markets in New York City
on May 26,



--------------------------------------------------------------------------------

2016 issue a press release announcing the Offering and disclosing all material
information, including, without limitation, the material terms, regarding the
Offering, not previously disclosed, permitted under existing SEC rules
applicable to press releases, and (b) as promptly as practicable on May 26, 2016
file a current report on Form 8-K with the Securities and Exchange
Commission. From and after the issuance of such press release, the Company
represents to the Investor that it shall have publicly disclosed all material,
non-public information delivered to the Investor by the Company or any of its
subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by this Agreement. In
addition, effective upon the issuance of such press release, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company, any of its
subsidiaries or any of their respective officers, directors, agents, employees
or affiliates on the one hand, and the Investor or any of their affiliates on
the other hand, shall terminate. Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement, which shall be
disclosed pursuant to the press release required above, the Company covenants
and agrees that neither it, nor any other person acting on its behalf will
provide Investor or its agents or counsel with any information that constitutes,
or the Company reasonably believes constitutes, material non-public information,
unless prior thereto the Investor shall have consented to the receipt of such
information and agreed with the Company to keep such information confidential.
To the extent that the Company delivers any material, non-public information to
a Investor without the Investor’s consent, the Company hereby covenants and
agrees that the Investor shall not have any duty of confidentiality to the
Company, any of its subsidiaries, or any of their respective officers,
directors, agents, employees or affiliates, or a duty to the Company, any of its
subsidiaries or any of their respective officers, directors, agents, employees
or Affiliates not to trade on the basis of, such material, non-public
information, provided that the Investor shall remain subject to applicable law.
To the extent that any notice provided pursuant to this Agreement or the Warrant
constitutes, or contains, material, non-public information regarding the Company
or any subsidiaries, the Company shall simultaneously file such notice with the
SEC pursuant to a Current Report on Form 8-K. The Company understands and
confirms that the Investor shall be relying on the provisions of this Section 13
in effecting transactions in securities of the Company.

14. Termination. In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.

15. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor that:

15.1 The Registration Statement and any prospectus included therein, including
the Prospectus and any supplement thereto, complies in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
Securities and Exchange Commission (the “Commission”) promulgated thereunder and
all other applicable laws and regulations. At the time the Registration
Statement and any amendments thereto becomes effective (or became effective, as
applicable), at the date of this Agreement and at each deemed effective date
thereof pursuant to Rule 430B(f)(2) of the Securities Act, the Registration
Statement and any amendments thereto complied and will comply in all material



--------------------------------------------------------------------------------

respects with the requirements of the Securities Act and did not and will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Prospectus and any amendments or supplements thereto, at the
time the Prospectus or any amendment or supplement thereto was issued and at the
Closing Date, complied, and will comply, in all material respects with the
requirements of the Securities Act and did not, and will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

15.2 As of their respective dates, all reports, schedules, forms, statements and
other documents filed by the Company with the Commission pursuant to the
reporting requirements of the Exchange Act during the two (2) years prior to the
date hereof (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the “SEC Documents”) complied in all material respects with the requirements of
the Exchange Act and the rules and regulations of the Commission promulgated
thereunder applicable to the SEC Documents, and none of the SEC Documents, at
the time they were filed with the Commission, contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto as in effect as of the time of filing. The Company is not
currently contemplating to amend or restate any of the financial statements
(including without limitation, any notes or any letter of the independent
accountants of the Company with respect thereto) included in the SEC Documents
(the “Financial Statements”), nor is the Company currently aware of facts or
circumstances which would require the Company to amend or restate any of the
Financial Statements, in each case, in order for any of the Financials
Statements to be in compliance with generally accepted accounting principles and
the rules and regulations of the Commission. The Company has not been informed
by its independent accountants that they recommend that the Company amend or
restate any of the Financial Statements or that there is any need for the
Company to amend or restate any of the Financial Statements.

16. Equal Treatment of Purchasers. No consideration (including any modification
of any subscription agreement executed pursuant to the Offering or any Warrants
issued pursuant to the Offering (each a “Transaction Document”)) shall be
offered or paid to any person to amend or consent to a waiver or modification of
any provision of any Transaction Document unless the same consideration is also
offered to the each investor party to the Offering pursuant to this Agreement or
other Subscription Agreements, including the Investor. For clarification
purposes, this provision constitutes a separate right granted to the Investor by
the Company and negotiated separately by the Investor, and is intended for the
Company to treat the investors party to the Offering as a class and shall not in
any way be construed as any of the investors party to the Offering acting in
concert or as a group with respect to the purchase, disposition or voting of
Securities or otherwise.



--------------------------------------------------------------------------------

17. Leak-Out Restrictions. For a period of five (5) Trading Days commencing on
the date of the public announcement of the pricing of the Offering (the
“Leak-Out Period”), the Investor agrees, on behalf of itself and each affiliate
(as defined in Rule 405 under the Securities Act) of such Investor which (x) had
knowledge of the transactions contemplated hereby, (y) has or shares discretion
relating to such Investor’s investments or trading or information concerning
such Investor’s investments, including in respect of the Securities, or (z) is
subject to such Investor’s review or input concerning such affiliate’s
investments or trading (collectively, “Trading Affiliates”), not to sell,
dispose or otherwise transfer more than the percentage set forth on the
Investor’s signature page hereto of the daily trading volume of the Common Stock
on any Trading Day during the Leak-Out Period; provided, however, that the
provisions of this sentence shall not apply to any sale, disposal or other
transfer at a price at or greater than 135% of the Unit Purchase Price ($2.565)
(appropriately adjusted for any stock split, reverse stock split, stock dividend
or other reclassification or combination of the Common Stock occurring after the
date hereof). As used herein, “Trading Day” means any day on which the Common
Stock is traded on the NASDAQ Capital Market, or, if the NASDAQ Capital Market
is not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded; provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time). The Company
shall not be permitted to amend or waive any trading restriction in any other
Agreements with Other Investors in a manner that is less restrictive to the any
Other Investor(s) unless, prior thereto, the Company has provided written notice
of such amendment or waiver to the Investor and the Company has agreed to
similarly and proportionally amend or waive the terms of this Section 17.

18. Lock-Up. For a period of ninety (90) days from the date hereof, the Company
shall not, without the prior written consent of the Required Investors, directly
or indirectly offer, sell, assign, transfer, pledge, contract to sell, or
otherwise dispose of, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock, other than Exempt Issuance
as defined in the Warrants and any shares of Common Stock issuable pursuant to
the convertible notes as described in clause (b) of Exempt Issuance as defined
in the Warrants. The provisions of this Section 18 may be amended or waived only
in a writing signed by investors which purchased 67% of the shares of Common
Stock purchased in the Offering pursuant to this Agreement and other
Subscription Agreements (the “Required Investors”).

******************



--------------------------------------------------------------------------------

EXHIBIT A

GREAT BASIN SCIENTIFIC, INC.

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.      

  The exact name that your Securities are to be registered in. You may use a
nominee name if appropriate:  

 

2.      

  The relationship between the Investor and the registered holder listed in
response to item 1 above:  

 

3.      

  The mailing address of the registered holder listed in response to item 1
above:  

 

4.      

  The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:  

 

5.      

  Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):  

 

6.      

  DTC Participant Number:  

 

7.      

  Name of Account at DTC Participant being credited with the Shares:  

 

8.   Account Number at DTC Participant being credited with the Shares:  

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SERIES G WARRANT